DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed on 09/28/2021, with respect to the rejection(s) of Claims 1-4, 8-12, 14, 15, and 17-19 rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kennedy et al. (US 2017/0247598 A1 or WO 2016/048332) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below with the same reference.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


 	Claims 1-4, 8-12, 14, and 17-19 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kennedy et al. (US 2017/0247598 A1 or WO 2016/048332) (“Kennedy- cited previously) 

Claim 1 
Kennedy discloses a lost circulation material (LCM) composition for sealing lost circulation zones in wellbores, the LCM composition comprising:
20 weight percent to 97 weight percent epoxy resin; [0077]
2 weight percent to 30 weight percent curing agent; [0078]
0.7 weight percent to 70 weight percent weighting material; [0068] and
0.7 weight percent to 20 weight percent amide accelerator; [0074]
	where the LCM composition has a density of greater than or equal to 1121 kilograms per cubic meter and is capable of being injected through a drill bit of a drill string into the lost circulation zone. [0035; 0063; 0067; 0100; 0106]
	Since Kennedy discloses the same composition comprising an epoxy resin, polyamide, weighting material, and a polyoxypropylene diamine, it would be a curing agent, an amide accelerator, and be capable of being injected through a drill bit of a drill string into the lost circulation zone wherein the lost circulation zone is a high- injectivity zone having an injectivity factor of less than or equal to 4000 pounds of force per square inch * min per barrel, in which a barrel is equal to 42 United States (U.S.) Gallons and the injectivity factor is defined as the quotient of the injection pressure in pounds of force per square inch divided by the injection rate in barrels per minute.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 2-3
Since Kennedy discloses the same composition comprising an epoxy resin, polyamide, weighting material, and a polyoxypropylene diamine, it would be a curing agent, an amide accelerator that would have initial dynamic viscosity of from 2.4 kilopascal seconds (kPa*s) to 1,436 kPa*s, where the initial dynamic viscosity of the LCM composition is determined wthin 30 minutes after adding the curing agent to the LCM composition and having a curing time less than 8 hours.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if
the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 4
Kennedy discloses the LCM composition of claim 1 in which the amide accelerator comprises at least one of an amide, a polyamide, a tall oil fatty amide, a fatty polyamide, a carboxylic acid terminated fatty polyamide, a polyaminated fatty acid, an amidoamine, fatty amidoamine, a polyamidoamine, a polyolefin amide alkene amine, or combinations of these. [0074]

Claim 8
Kennedy discloses the LCM composition of claim 1 in which the epoxy resin comprises 1,6-hexanediol diclycidyl ether, alkyl glycidyl ethers having from 12 to 14 carbon atoms, butyl glycidyl ether, 2,3-epoxypropy! O-tolyl ether, cyclohexanedimethanol diclycidyl ether, bisphenol-A-epichlorohydrin epoxy resin, or combinations of these. [0077]

Claim 9
Kennedy discloses the LCM composition of claim 1 in which the epoxy resin comprises bisphenol-A-epichlorohydrin epoxy resin and butyl glycidyl ether. [0077]

Claim 10 
Kennedy discloses the LCM composition of claim 9 in which the epoxy resin further comprises cyclohexanedimethanol diclycidyl ether. [0077]

 Claim 11 
Kennedy discloses the LCM composition of claim 1 in which the epoxy resin comprises bisphenol-A-epichlorohyadrin epoxy resin with the reactive diluent oxirane mono [(C 12- C14)-alkyloxy) methyl] derivatives, 2,3-epoxypropyl-o-tolyl ether, or combinations of these.[0075] 

Claim 12 
Kennedy discloses the LCM composition of claim 1 in which the curing agent comprises at least one of at least one of trimethyl hexamethylene diamine (TMD), diethylenetriamine (DETA),iriethylenetetramine (TETA), meta-xylenediamine (MXDA), aminoethylpiperazine (AEP), tetraethylenepentamine (TEPA), polyetheramine, isophoronediamine (IPDA), beta-hydroxyalkyl amide (HAA), diethyltoluenediamine (DETDA), polyoxypropylene diamine, or combinations of these. [0078] 

Claim 21
Kennedy discloses the LCM composition of claim 1 in which the LCM composition consists of bisphenol-A-epichlorohydrin epoxy resin with the reactive diluent oxirane mono [(C12-C14)- alkyloxy) methy]] derivatives, C12 – C14 alkyl glycidyl ether, amide accelerator, calcium carbonate, weighting material, barite weighting material, and curing agent. [0077-0078; 0068; 0074]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 5, 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, as applied to claim 1 above, and further in view of Navarrete et al. (US 2007/0093393 A1) (“Navarrete” herein-cited previously). 

Claims 5, and 6
 Kennedy discloses the LCM composition of claims 1 and 14. Kennedy however does not explicitly disclose in which the amide accelerator is a polyaminated fatty acid, in which the polyaminated fatty acid has the chemical formula (IX):


    PNG
    media_image1.png
    38
    530
    media_image1.png
    Greyscale

where R8 is a hydrocarbyl group and RY is a hydrocarbyl! group or an alkylene carboxylate group having formula -R10-COOH, where R10 is a saturated or unsaturated hydrocarbylene.
	Navarrette teaches the above limitation (See paragraphs 0017 & 0023 → Navarrette teaches this limitation in that polyamide.


    PNG
    media_image2.png
    51
    305
    media_image2.png
    Greyscale

where R.sup.1 and R.sup.2 are independently selected from C.sub.10-C.sub.24 alkylene groups, R.sup.3 is a hydrogen or a C.sub.1-C.sub.5 alkyl group, R.sup.4 is a C.sub.1-C.sub.5 alkyl/alkene group, in another embodiment a C.sub.2-C.sub.4 alkyl/alkene group and n is an integer of from 2-5, in another embodiment, 3-4. In another embodiment, R.sup.1 and R.sup.2 are selected from C.sub.12-C.sub.22 alkylene groups and in still another embodiment, R.sup.1 and R.sup.2 are selected from C.sub.14-C.sub.18 alkylene groups. Ideally, R.sup.1 and R.sup.2 are derived from a fatty acid source. Preferred fatty acid sources include, but are not limited to coconut, palm, palm kernal, soybean, tallow, tall oil and mixtures thereof. Ideal sources include, but are not limited to tall oil and tallow. The polyamines employable in the aforementioned process are generally of the formula:


    PNG
    media_image1.png
    38
    530
    media_image1.png
    Greyscale

R--NH(CH.sub.2).sub.nNH.sub.2 where R is a saturated or unsaturated, branched or straight chain, substituted or unsubstituted alkyl group having from 6 to 22 carbon 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the polyamide of the method of Kennedy with above limitation, as taught by Navarrette, in order to optimize a drilling operation in accordance with the characteristics of a particular geological formation. [0002] 

Claim 7 
Kennedy discloses the LCM composition of claim 1. Kennedy however does not explicitly disclose in which the amide accelerator comprises an amidoamine having the following chemical formula (VI):

    PNG
    media_image3.png
    122
    490
    media_image3.png
    Greyscale

where R4 includes a saturated, unsaturated, or cyclic hydrocarbyl having from 3 to 20 carbon atoms, R5 is a saturated, unsaturated, or cyclic hydrocarbyl having from 2 to 10 carbon atoms, R6 is hydrogen or a hydrocarbyl having from 1 to 20 carbon atoms, and R7 is hydrogen or a hydrocarbyl having from 1 to 20 carbon atoms. (Same as Claims 5, 6) 

Claim 13 
Kennedy discloses the LCM composition of claim 1 in which:
the epoxy resin comprises bisphenol-A-epichorohydrin epoxy resin with the reactive diluent oxirane mono [(C12-C 14)-alkyloxy) methyl] derivatives, 2,3-epoxypropyl-o-tolyl ether, of combinations of these; the curing agent comprises diethylenetriamine; the weighting material comprises barite, calcium carbonate, or combinations of these. [0068; 0077-0078] 
Kennedy however does not explicitly disclose the amide accelerator comprises at least a carboxylic acid terminated fatty polyamide. (Same as Claims 5, and 6)

 	Allowable Subject Matter
Claims 14, 16-20 allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/06/2021